Citation Nr: 1745480	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  09-24 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of $13,170.00 benefits, to include the validity of the debt and whether the request for waiver was timely filed.


ATTORNEY FOR THE BOARD

S. Finn, Counsel











INTRODUCTION

The Veteran served on active duty from February 1962 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued in August 2007 and September 2008 by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, and the Debt Management Center of the VA RO in St. Paul, Minnesota.  The Veteran resides within the jurisdiction of the New Orleans, Louisiana RO.

The issue was remanded in February 2013 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REPRESENTATION

The American Legion


FINDINGS OF FACT

1.  The Veteran filed a timely request for waiver of debt.

2.  An August 2007 decision granted the Veteran's request for a waiver of overpayment of benefits in the original amount of debt of $3,999.00.

3.  He received notice that his debt was waived on August 30, 2007.

4.  Another September 2008 decision denied the waiver of the original amount owed of $3,999.00 and increased the indebtedness to $11,770.00, and then subsequently during the appeal the amount increased to $13,170.00.
CONCLUSION OF LAW

The Veteran's request for waiver of recovery of overpayment of VA benefits was granted in full; any remaining amount deemed owed is waived.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511 (a); 38 C.F.R. § 20.101 (a). 

The Veteran contends that his overpayment in benefits should be waived.

Overpayment(s) of VA benefits are subject to recovery if recovery is not waived.  The law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.965.

The Court has also held that, before adjudication of a waiver application, the lawfulness of a debt must first be determined.  Schaper v. Derwinski, 1 Vet. App. 430, 434, 435 (1991).  The VA General Counsel has reinforced this obligation by holding that, where the validity of a debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOPGCPREC 6-98.

In this case, although the Veteran has articulated an argument that challenges the creation of his debt and/or the amount owed, the Board finds that is no longer of any consequence in light of the RO's Committee on Waivers decision to grant his request for waiver of recovery of that debt in full in August 2007.

In a February 2002 RO decision, the Veteran was awarded service connection (SC) with a noncompensable disability rating for a left wrist disability.  In December 2002, the disability rating awarded was increased to 10 percent.  Subsequently, in September 2003, the Veteran was awarded special monthly pension based on the need for aid and attendance (SMP).  As SMP was the greater benefit, his SC compensation was discontinued, and he began to receive benefits at the SMP rate.  In the September 2003 notice of award, the Veteran was told to inform VA if his income or the income of his dependents changed.  His entitlement rate was computed, in pertinent part, as an appellant with little to no income.

The Veteran reported that his wife started to receive Social Security benefits on July 30, 2007.  In a June 2007 letter, the VA Pension Center in Milwaukee, Wisconsin informed the Veteran that based on net worth, interest income, and annuity information he had submitted in 2007, he was entitled to a decreased pension benefit.  As such, had been overpaid VA pension benefits for the year 2006.  A July 2007 letter from the VA Debt Management Center in St. Paul, Minnesota informed the Veteran that he had been overpaid $3,999.00.  (emphasis added).  This letter stated that his VA benefits would be withheld starting in October 2007 until the debt was repaid.  This letter also informed him of his rights to dispute the debt, request waiver, and/or pay the debt.

In a separate letter dated August 22, 2007, the VA Pension Center informed the Veteran that based on information the Veteran submitted in July 2007, his combined annual income now exceeded the pension income limit for a Veteran with one dependent.  As such, he was ineligible for VA pension benefits.  He was informed that as of May 1, 2007, his pension benefit was discontinued, and his service-connected disability compensation was reinstituted, which created another overpayment.  The letter told the Veteran that he would be informed shortly how much he had been overpaid.  However, the committee indicated it waived the $3,999.00.

In a letter date-stamped as received by VA on April 18, 2008, the Veteran expressed confusion regarding conflicting information he had received regarding his indebtedness.  He related that he had received a letter on August 24, 2007, stating that he owed $4,617.00.  He had received another letter on December 20, 2007, stating that he owed $12,940.00.  He said that in January 2008, the debt had been reduced to $618.00 and was being withheld from his compensation payment.  Finally, he related that as of May 2008, the debt was raised back to over $12,000.00.  He remarked that "[s]omething is not right," and asked for clarification.

In an October 2008 decision, the Debt Management Center in St. Paul, Minnesota denied the Veteran's request for waiver of the debt.  The decision indicated that the Veteran was notified on December 20, 2007, of the debt, the right to request waiver, and the 180-day time limit for filing an application for waiver.  The decision indicated that the Veteran's original amount of debt was $3,999.00.  (emphasis added).  The decision then indicated that the Veteran's total indebtedness was $11,770.00.  According to the decision, the Veteran's request for waiver was received on September 8, 2008, and the waiver was denied on the basis of being requested over 180 days from the date of notification.

In November 2008, the Veteran submitted a notice of disagreement (NOD) with the October 2008 decision of the Debt Management Center in St. Paul, Minnesota, which denied his waiver request.  In his NOD, the Veteran disputed that an overpayment was ever created.  A Statement of the Case was prepared in June 2009 by the Milwaukee, Wisconsin RO, which characterized the issue as entitlement to waiver of an overpayment in the amount of $13,170.00.  Later in June 2009, the Veteran perfected his appeal by submitting VA form 9.  He again reiterated his belief that there was no overpayment.

In March 2014, the RO provided a written audit showing calculations of the overpayment.  However, these calculations were based on the original amount that was already waived.  On October 20, 2008 the Committee of Waivers denied the waiver because he alleged to have failed to submit the waiver application within the 180 days.

The Board agrees with the representative that the Committee had carefully reviewed the financial statements and found that his monthly expenses exceeded his monthly income at that time.  The Committee also found no evidence of fraud, misrepresentation, or bad faith.  The debt became non-existent when the August 2007 decision was rendered and granted the Veteran's request for waiver of recovery of the full amount of the overpayment benefits.  VA's Debt Management Center sent the Veteran a letter the same month, notifying him that his waiver request had been approved.

Irrespective of the Board's finding that the overpayment was validly created, the Board points out that the Veteran's request for a waiver of overpayment of VA benefits was in fact granted in August 2007.  Everything that occurred subsequently is affected by that decision.  


The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the government. In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit. 38 U.S.C.A. § 5302 ; 38 C.F.R. § 1.965 (a). 

Under these circumstances, the Board finds that entitlement to waiver of recovery of an overpayment of VA benefits in the amount of $13,170.00 (original amount of 3,999.00 as cited to in both Committee decisions) has been granted by the decision of a lower adjudicative body, fully resolving the Veteran's appeal as to such claim.  To the extent it has not been resolved, this decision does so.  No bad faith, fraud or willful misrepresentation is present here.  Balancing the fault between the Veteran and VA, as well as the hardhip it would cause, it appears that a waiver is appropriate.  Ultimately, there appears to have been a deep reservoir of confusion and so the Veteran should not be punished.  

As VA will not collect the debt (or if it has, in whole or in part, withheld any monies to satisfy the debt, it will refund that amount), the question of the validity of the debt is rendered moot.  To reach any other conclusion would be against standards of equity and good conscience.


ORDER

The appeal as to the claim of entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $13,170.00 is granted.  (As VA will not collect the debt (or if it has, in whole or in part, withheld any monies to satisfy the debt, it will refund that amount).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


